DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because it does not appear that the figures would operate as intended. That is, in figure 1 it appears that the cover would not be able to pivot so as to close the opening because the hinge would be blocked by an inner surface of the filler neck. In figure 2 it does not appear that the cover could open properly because the end of the cover adjacent the hinge arm would be blocked by the top edge of the filler neck. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
the vehicle (claims 13, 16, 17, 24, 25 and 26); 
the body flap configured in a first position and a second position (claims 13, 14 and 18); 
the body flap in sealing abutment with the filler neck (claim 15); 
filler neck and the body flap that are fastened at a side of a vehicle (claim 16); 
the cover and/or filler neck that are pivotally fastened to the body flap (claim 17); 
the body flap fastened at a side of a vehicle (claim 17);  
the filler neck that is moved with the body flap as it is moved from a first position to a second position (claim 18); 
the filler neck that is moved with the body flap as it is moved from a second position into a first position, the filler neck, by way of a lower end position, comes into contact with an opening of a container in a sealing manner (claim 18); 
the cover element bearing sealingly against the body flap (claim 22); and 
an emblem (claim 23); must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The location and positioning of the body flap on a vehicle body side is not sufficiently described and/or depicted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 19, 22, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0009484 (Remes).  
Re. claim 13: Remes discloses a filling apparatus for a vehicle (12), comprising: a body flap (14), which forms, at least in sections, an outer skin of the vehicle (12) and is configured to be pivoted between a first position (figure 1a) and a second position (figure 1), which second position differs from the first position, wherein the body flap has an opening; a pivotable cover element (42) provided at the opening by which the opening is opened and closed; and at least one of: a filler neck (38) and a container (18), arranged in relation to the opening such that the filler neck or the container or the container via the filler neck, is fillable with a fluid via the opening when the body flap (14) is situated in the first position (figure 1a).
Re. claim 19: Remes discloses wherein a bearing arrangement pivotably mounts the cover element (42) on the body flap (14).  
Re. claim 22: Remes disclose wherein in the position closing the opening, the cover element (42) bears sealingly against the body flap (14). It is the Office’s position that when the cover element (42) is closed, it will sealingly bear against the body flap (14) in that the cover element will prevent unwanted material from impinging upon the container (18).  
Re. claim 24: Remes discloses wherein the body flap (14) is a vehicle body outer part.
Re. claim 25: Remes discloses wherein the body flap (14) is a front flap or an engine hood of the vehicle (12).  
Re. claim 26: Remes discloses a vehicle comprising a filling apparatus according.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remes in view of U.S. Patent No. 1,825,134 (Storms). 
Re. claim 14: Remes discloses a filling apparatus for a vehicle (12), comprising: a body flap (14), which forms, at least in sections, an outer skin of the vehicle (12) and is configured to be pivoted between a first position (figure 1a) and a second position (figure 1), which second position differs from the first position, wherein the body flap has an opening; a pivotable cover element (42) provided at the opening by which the opening is opened and closed; and at least one of: a filler neck (38) and a container (18), arranged in relation to the opening such that the filler neck or the container or the container via the filler neck, is fillable with a fluid via the opening when the body flap (14) is situated in the first position (figure 1a). Remes also discloses wherein the body flap is able to be pivoted between the first and second positions such that the body flap, in the first position, is placed in adjacent to the filler neck and, in the second position, is remote from the filler neck. However, Remes does not explicitly disclose wherein the body flap is in abutment with the filler neck. 
	Storms teaches a body flap (A) that is able to be pivoted between first and second positions such that the body flap, in a first position, a cap (D) is placed in abutment with a filler neck. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body flap disclosed by Remes to include the cap of Storms. One of ordinary skill in the art would have been motivated to make this modification because would obviate the need for Remes cap and reduce the number of parts for the filling apparatus. 
Re. claim 15: Remes as modified by Storm discloses wherein the body flap (Storm, A and D) is placed sealingly in abutment with the filler neck (Remes, 38).  

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remes.
Re. claim 16: Remes discloses a filling apparatus for a vehicle (12), comprising: a body flap (14), which forms, at least in sections, an outer skin of the vehicle (12) and is configured to be pivoted between a first position (figure 1a) and a second position (figure 1), which second position differs from the first position, wherein the body flap has an opening; a pivotable cover element (42) provided at the opening by which the opening is opened and closed; and at least one of: a filler neck (38) and a container (18), arranged in relation to the opening such that the filler neck or the container or the container via the filler neck, is fillable with a fluid via the opening when the body flap (14) is situated in the first position (figure 1a). Remes does not particularly disclose wherein the filler neck and the body flap are able to be fastened at a vehicle body side. However, the phrase “able to be” is considered to be a mere possibility and not a positive limitation. There is nothing to preclude one of ordinary skill in the art to fasten the body flap and its attendant filler neck from being fastened to the side of a vehicle, if desired. 
Re. claim 17: Remes discloses a filling apparatus for a vehicle (12), comprising: a body flap (14), which forms, at least in sections, an outer skin of the vehicle (12) and is configured to be pivoted between a first position (figure 1a) and a second position (figure 1), which second position differs from the first position, wherein the body flap has an opening; a pivotable cover element (42) provided at the opening by which the opening is opened and closed; and at least one of: a filler neck (38) and a container (18), arranged in relation to the opening such that the filler neck or the container or the container via the filler neck, is fillable with a fluid via the opening when the body flap (14) is situated in the first position (figure 1a). Remes does not particularly disclose wherein the cover and/or the filler neck are fastened pivotably to the body flap, and the body flap is able to be fastened at the vehicle body side. However, the phrase “able to be” is considered to be a mere possibility and not a positive limitation. There is nothing to preclude one of ordinary skill in the art to fasten the body flap and its attendant cover from being fastened to the side of a vehicle, if desired. 

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remes as applied to claim(s) 19 and 13 above, and further in view of U.S. Patent No. 5,836,638 (Slocum).  
Re. claims 20 and 21: Remes discloses a filling apparatus for a vehicle (12), comprising: a body flap (14), which forms, at least in sections, an outer skin of the vehicle (12) and is configured to be pivoted between a first position (figure 1a) and a second position (figure 1), which second position differs from the first position, wherein the body flap has an opening; a pivotable cover element (42) provided at the opening by which the opening is opened and closed; and at least one of: a filler neck (38) and a container (18), arranged in relation to the opening such that the filler neck or the container or the container via the filler neck, is fillable with a fluid via the opening when the body flap (14) is situated in the first position (figure 1a). However, Remes does not particularly disclose a locking device that is configured to lock the cover element when the cover element is situated in a position closing the opening in the first position of the body flap. 
Slocum teaches cover element (12) that includes a locking device (22, 24) that is configured to lock the cover element when the cover element is situated in a position closing an opening (16).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified cover element disclosed by Remes to include the locking device of Slocum. One of ordinary skill in the art would have been motivated to make this modification because this would enable Remes’ cover element to be secured to the body flap so that it is flush therewith. One would also be motivated to make this modification because it would enable a user to unlatch the cover element and access the opening directly, without having to the vehicle and manipulate a release mechanism. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remes as applied to claim 19 above, and further in view of U.S. Patent No. 3,992,051 (Hitch).  
Re. claim 23: Remes discloses a filling apparatus for a vehicle (12), comprising: a body flap (14), which forms, at least in sections, an outer skin of the vehicle (12) and is configured to be pivoted between a first position (figure 1a) and a second position (figure 1), which second position differs from the first position, wherein the body flap has an opening; a pivotable cover element (42) provided at the opening by which the opening is opened and closed; and at least one of: a filler neck (38) and a container (18), arranged in relation to the opening such that the filler neck or the container or the container via the filler neck, is fillable with a fluid via the opening when the body flap (14) is situated in the first position (figure 1a). However, Remes does not particularly disclose providing an emblem on an outer side of the cover element. 
Hitch teaches an emblem that is provided at an outer side of a cover element (14). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified cover element disclosed by Remes to include the emblem of Hitch. One of ordinary skill in the art would have been motivated to make this modification as a way of providing adornment, conveying information and generating interest for the vehicle. Moreover, since the provision of an emblem does not appear to solve any problem, produce any new or unexpected results, or is critical to the operation of the cover element, the provision of an emblem would have been an obvious matter of design choice. 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 3,583,513 (Macadam), which discloses a service hatch. 
2.) U.S. Patent No. 3,743,045 (Hansen), which discloses an engine hood latch. 
3.) U.S. Patent No. 5,658,036 (Benoist), which discloses a fuel port sealing apparatus. 
4.) U.S. Patent No. 5,820,019 (Spitale), which discloses a body flap with cover elements. 
5.) U.S. Patent No. 6,193,093 (Brunner), which discloses a fuel tank cap. 
6.) U.S. Patent Application Publication No. 2012/0153660 (Golden), which discloses indicia on a cover element.  
7.) U.S. Patent Application Publication No. 2017/0197515 (Southey et al.), which discloses a vehicle chargeport closure. 
8.) U.S. Patent Application Publication No. 2019/0023126 (Khafagy et al.), which discloses a charge port covering. 
9.) Published German Patent Application No. DE 102013214205A1 (Grossmann), which discloses a motor vehicle body opening cover. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753